Citation Nr: 0508866	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-14 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for residuals of dislocation of the right shoulder with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to September 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In December 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record.


FINDINGS OF FACT

1.  The veteran's right shoulder disability, to include 
degenerative joint disease established by X-rays, is 
manifested by fatigability and painful motion.

2.  Range of motion of the right arm is at shoulder level or 
higher for forward flexion, abduction, and external rotation; 
internal rotation is within normal limits.    

3.  Impairment of the humerus (right shoulder) is manifested 
by no more than recurrent dislocation of the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.

4.  There is no evidence of ankylosis of the scapulohumeral 
articulation; malunion of the clavicle or scapula; nonunion 
of the clavicle or scapula, with or without loose movement; 
or dislocation of the clavicle or scapula; or other 
functional impairment of the contiguous joint of the clavicle 
or scapula.    


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of dislocation of the right shoulder with 
degenerative joint disease have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5003, 5200, 5201, 5202, 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations - Disability Evaluation 
Generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which set forth 
separate rating codes for various disabilities.  38 C.F.R. 
Part 4 (2004).  The ratings in the Schedule basically 
represent average impairment in earning capacity from such 
diseases or injuries incurred or aggravated during service 
and residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The basis of 
disability evaluations is the ability of the body as a whole 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2004).  In general, 
in determining the current level of impairment, a disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Musculoskeletal disability is primarily the inability to 
perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40 (2004).  Evaluation of joint disabilities rated 
on limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2004).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration is to 
be given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

Pyramiding (basically, evaluating non-service-connected 
manifestations under a rating for a service-connected 
disability constitutes pyramiding and is prohibited. 38 
C.F.R. § 4.14.evaluation of the same disability under 
different diagnoses) is generally prohibited under 38 C.F.R. 
§ 4.14 (2004).  However, separate ratings for impairments 
associated with a service-connected disability may be 
assigned unless they constitute the same disability or the 
same manifestation.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

II.  Evidence and Analysis

Service connection for residuals of dislocation of the right 
shoulder was granted in an October 1998 rating decision.  
This decision assigned an initial disability rating of 30 
percent effective August 6, 1998, the date on which the 
original service connection claim was filed.  The veteran's 
subsequent request for a higher evaluation was denied in a 
June 2002.  In April 2003, the veteran filed a claim, again 
seeking a higher evaluation for the right shoulder 
disability.  

Generally speaking, evaluation of the extent of a service-
connected disability requires consideration of the whole 
recorded history.  However, in cases where, as here, service 
connection has been in effect for several years with 
subsequent evaluations of the extent of a disability, the 
primary concern is the current level of disability.  As such, 
the Board's emphasis herein is contemporaneous evidence of 
the extent of the right shoulder disability (that is, 
relevant evidence from April 2003 and thereafter).  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board concludes that a schedular rating higher than the 
30 percent currently in effect for the right shoulder 
disability is not appropriate based upon the evidence of 
record.  

The 30 percent rating now in effect is based upon schedular 
criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2004) 
(other impairment of the humerus).  Under Diagnostic Code 
5202, recurrent dislocation of the scapulohumerus joint with 
frequent episodes and guarding of all arm movements warrants 
a 30 percent rating for the major (dominant) extremity.  (The 
record indicates that the veteran's right arm is the dominant 
arm.)  A 30 percent also may be assigned for malunion of the 
humerus with marked deformity.  A 50 percent rating is 
assigned for fibrous union of the humerus; a 60 percent 
rating is assigned for nonunion of the humerus (or false 
flail joint); and finally, an 80 percent is assigned for loss 
of head of the humerus (flail shoulder).  

The evidence of record dated within the last several years 
does not document recurrent dislocation of the right shoulder 
joint.  Nor did the veteran report recent episodes of 
dislocation during the December 2004 Board hearing.  The 
record does not show malunion, fibrous union, nonunion, or 
loss of head of the humerus.  Thus, the Board does not find a 
basis upon which a higher schedular rating could be assigned 
under Diagnostic Code 5202.   

Nonetheless, the Board has considered whether a higher 
evaluation may be assigned based upon limitation of motion of 
the right arm due to the shoulder disability.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004), limitation of 
motion of the major (dominant) arm at shoulder level warrants 
a 20 percent rating.  Limitation of motion midway between 
side and shoulder level assigns 30 percent.  A maximum 
schedular rating of 40 percent is assigned where motion of 
the major arm is limited to 25 degrees from the side.  

The June 2003 VA compensation and pension orthopedic (C&P) 
examination report documents recent range-of-motion findings 
for the right shoulder - forward flexion to 120 degrees of a 
normal 180 degrees; abduction to 90 degrees of a normal 180 
degrees; external rotation to 45 degrees of a normal 90 
degrees; internal rotation to a normal 90 degrees.  See Plate 
I illustrations, 38 C.F.R. § 4.71a (2004).  Forward flexion 
to 120 degrees is above shoulder level, and represents range 
of motion much greater than 25 degrees from the side.  
Abduction to 90 degrees is at shoulder level, and again, 
represents range of motion greater than 25 degrees from the 
side.  External rotation to 45 degrees is, again, above 
shoulder level; internal rotation was within normal limits.  
Thus, while the evidence does document decreased range of 
motion of the right extremity as compared with normal range 
of motion shown in Plate I, the extent of decrease is not 
significant enough to merit a 40 percent rating under 
Diagnostic Code 5201.  To warrant such a rating, basically, 
the shoulder disability must be such that the right arm 
cannot be lifted more than 25 degrees from the side - this is 
not shown.  In fact, viewed strictly in terms of limited 
range of motion, the results would support only a 20 percent 
rating under Diagnostic Code 5201.       

Notwithstanding the above, the Board also has considered the 
applicability of 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2004), in light of evidence that the veteran has 
degenerative joint disease of the right shoulder, as 
confirmed by recent X-ray studies.  See June 2003 C&P 
examination report.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray testing will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Code(s), a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.   

In considering Diagnostic Code 5003, the Board is mindful 
that the veteran has complained of a painful shoulder joint, 
as documented in recent VA outpatient treatment records and 
in the June 2003 C&P examination report.  The C&P examination 
report further notes "marked fatigability with forward 
flexion and abduction and external rotation," and inability 
to perform these maneuvers against minimal resistance.  Pain 
on movement of a joint and fatigability are two of several 
factors to be considered in evaluation functional limitation 
due to musculoskeletal disability.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (2004) and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board also is mindful that, under Hicks v. 
Brown, 8 Vet. App. 417 (1995), Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint 
(shoulder is a major joint - see 38 C.F.R. § 4.45) caused by 
degenerative arthritis shown by X-rays, as is the case here, 
to be limited motion even if range of motion may be possible 
beyond the point when pain sets in.      

Diagnostic Code 5003 essentially rates degenerative arthritis 
confirmed by X-ray testing based upon limitation of motion 
under appropriate diagnostic codes for the specific joint or 
joints involved.  If limitation of motion of the specific 
joint or joints involved is not compensable under the 
appropriate Diagnostic Code(s), then additional ratings could 
be assigned under Diagnostic Code 5003.  Here, the Board has 
evaluated the claim under Diagnostic Code 5201, which 
specifically evaluates limitation of motion of the arm 
affected by the shoulder disability, but did not assign the 
next higher 40 percent rating based upon this Code.  However, 
this does not mean that limitation of motion would not have 
been compensable at all if the claim were evaluated solely 
based upon objective range-of-motion findings.  For instance, 
abduction to 90 degrees (shoulder level), as shown during the 
June 2003 C&P examination, could have supported a 20 percent 
rating under Diagnostic Code 5201.  (The reason that the 
Board focused upon whether the criteria for next higher 40 
percent rating was met based upon limitation of motion under 
Diagnostic Code 5201 was because a 30 percent rating already 
is in effect under Diagnostic Code 5202.  Thus, the question 
for the Board was whether a higher rating could be assigned 
under another applicable Code if the next higher rating 
cannot be assigned under Diagnostic Code 5202.  At bottom, 
because this case does not present a situation where no 
schedular compensable rating would be permissible based upon 
limitation of motion, the Board does not assign a separate 
rating based solely upon arthritis.  

Moreover, given, in particular, evidence of the presence of 
DeLuca and Hicks factors (fatigability; painful motion due to 
arthritis), the Board has considered whether the 30 percent 
rating now in effect represents a fair evaluation of the 
total disability picture.  It does.  A 30 percent rating 
under Diagnostic Code 5202 contemplates frequent, recurrent 
dislocation of the shoulder joint.  As discussed above, 
frequent episodes of dislocation are not documented in the 
records dated within the last few years.  Indeed, the recent 
records document only reported history of dislocation in the 
past.    
  
There are other Diagnostic Codes in 38 C.F.R. § 4.71a (2004) 
which evaluate shoulder/arm disability.  Diagnostic Code 5200 
is not applicable to the veteran's right shoulder disability 
because the evidence does not show ankylosis of the 
scapulohumeral articulation (the scapula and humerus move as 
one piece).  Diagnostic Code 5203 also is inapplicable here 
because the disability is not manifested by malunion of the 
clavicle or scapula; nonunion of the clavicle or scapula, 
with or without loose movement; or dislocation of the 
clavicle or scapula; or other functional impairment of the 
contiguous joint of the clavicle or scapula.    

Finally, the Board has considered other potentially 
applicable provisions of 38 C.F.R. Part 4, whether or not 
raised by the veteran and/or his representative, consistent 
with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After 
such a review, and a review of the entire record, the Board 
finds that Diagnostic Codes other than those discussed above 
do not provide a basis to assign higher evaluations than 
those assigned above.  

In conclusion, the preponderance of the evidence is against 
the claim.  Therefore, the Board does not apply the benefit-
of-reasonable doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2004).

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

VA fulfilled its duty to notify in the following manner.  As 
for the first, second, and third elements, in a May 2003 
letter sent before the issuance of the rating decision from 
which this appeal arises, the RO advised the veteran that the 
evidence must show a worsened right shoulder disability to 
merit a higher rating decision; that the RO would assist him 
by obtaining private or VA medical records or other relevant 
records in Federal government custody, if the veteran 
provided sufficient information about these records to enable 
it to do so; that a C&P medical examination would soon be 
scheduled; and that the veteran ultimately bears the 
responsibility for substantiating his claim.  The letter also 
informed the veteran of the status of the claim, putting the 
veteran on notice that he may need to submit further 
evidence, if any exists, or inform the RO that he needs 
assistance in obtaining such evidence.      

As for the fourth element, the Board acknowledges that the 
May 2003 letter did not explicitly and literally ask the 
veteran to send any evidence in his possession pertinent to 
the claim.  This failure was rectified with the issuance of 
the March 2004 Statement of the Case (SOC), which set forth 
the text of 38 C.F.R. § 3.159, including the provision that 
the veteran may submit any evidence in his possession 
pertinent to the claim.  Clearly, the veteran understood that 
the issuance of an SOC with instructions for appeal means 
that the determination remains unfavorable, and in response, 
he filed a Form 9 to perfect his appeal, but did not submit 
any additional records.  He did indicate in a statement 
appended to Form 9 that he received relevant medical care at 
various VA facilities.  The Board has carefully reviewed this 
statement and the evidentiary record.  The record does 
contain relevant VA medical records consistent with the 
veteran's reported treatment.  

The veteran testified at a Board videoconference hearing in 
December 2004; he was accompanied by an accredited 
representative from The American Legion.  He provided 
additional evidence in the form of oral testimony, but no new 
medical evidence was submitted at that time, and there was no 
communication from either the veteran or his representative 
that additional medical records are missing from the file.  
Under the circumstances, the Board is satisfied that the 
veteran has been adequately informed of the need for further 
substantiation with relevant evidence in his possession.  See 
VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) (holding 
that the Court's statement in Pelegrini, to the effect that 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) require 
inclusion of the fourth element in the VCAA notice is obiter 
dictum and not binding on VA).

It also is noted that full VCAA notice apparently was 
achieved through a combination of a letter and the SOC, and 
not a single, pre-RO decision letter.  The law basically 
requires that a valid VCAA notice include the key elements 
outlined above; it does not mandate a single letter that 
accomplishes the requisite notice.  Here, the Board has 
determined that the key elements of a valid VCAA notice have 
been communicated to the veteran, and any technical failure 
to send a single, complete notice to him before July 2003 
was, at most, harmless error.  See, e.g., 38 C.F.R. § 20.1102 
(2004).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the 
veteran was given an appropriate C&P medical examination in 
June 2003.  The Board has considered whether another, more 
contemporaneous C&P examination is warranted in light of the 
veteran's answer of "yes" to the undersigned Acting 
Veterans Law Judge's question: "Your last examination was in 
June 2003.  Has your condition . . . worsened since that 
time?"  See p. 7, hearing transcript.  However, the record, 
on the whole, does not indicate another examination is 
warranted.  The veteran himself denied that he sought any 
medical care for the right shoulder since June 2003.  Indeed, 
the record does not include evidence of any relevant 
treatment after early May 2003.  As such, the Board is of the 
opinion that the June 2003 examination report is sufficient 
for the evaluation of this claim, consistent with 38 C.F.R. 
§ 3.159(c)(4)(i) (2004).           

Moreover, the Board finds that the June 2003 C&P examination 
findings are competent and reliable for the purposes of 
evaluating this claim notwithstanding the examiner's 
statement in the report that the entire medical history as 
reflected in the claims file was not reviewed before the 
report was issued.  As noted earlier, this claim is a 
Francisco claim, and as such, the focus is upon evidence of 
the current state of the shoulder disability.  Even so, on 
appellate adjudication, the Board itself reviews the entire 
record - here, it has reviewed all prior rating actions and 
treatment records pre-dating April 2003, when the veteran's 
most recent increased rating claim was filed.  It does not 
find a basis to suspect that the accuracy or reliability of 
the June 2003 findings has been compromised, or that due 
process dictates another examination.        
 
Further on the duty to assist, the RO obtained the veteran's 
VA medical records, as the veteran indicated all relevant 
treatment was received at VA facilities, and his written 
statements, and associated them with the claims folder.  The 
veteran had notice of the status of his claim as of the May 
2004 Supplemental SOC and he opted not to submit more 
evidence, other than oral testimony given at the Board 
hearing, before the case was sent to the Board.  The Board 
finds it reasonable to interpret this action to mean that he 
is satisfied with the development in his claim.  Thus, 
further development is unlikely to add more relevant evidence 
or information.      


ORDER

An increased disability evaluation in excess of 30 percent 
for residuals of dislocation of the right shoulder with 
degenerative joint disease is denied.



	                        
____________________________________________
	WILLIAM M. YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


